In a coram nobis proceeding, defendant appeals from a purported order of the County Court, Nassau County, dated “June 25, 1965” denying his application and dismissing his petition. Appeal dismissed. Defendant’s notice of appeal bears the date of July 15, 1965. A copy thereof was served upon the District Attorney on July 19, 1965, and the original was filed in the -County Clerk’s office of Nassau County on August 4, 1965. A copy was also filed in this court on August 5, 1965. In his notice, defendant states *528that he appeals “ from the denial of his Writ of Error Coram Nobis by * * * Court in its memorandum and final Order dated June 25, 1965.” There is no such order in the record. The record discloses that although the County Court Judge did, on June 25, 1965, render his decision finding, after a hearing, that defendant’s confession was voluntary and properly admissible upon hie trial, the order thereon was not made until August 5, 1965, and it was not entered until August 10, 1965. Under the circumstances, the defendant’s purported appeal from a nonexistent order of June 25, 1965 must be dismissed (see Code Crim. Pro., § 521; People ex rel. Pugach v. Slattery, 15 A D 2d 679). We have considered all of defendant’s contentions, however, and would affirm the order on the merits if the appeal were not being dismissed.
Beldoek, P. J., Ughetta, Hill, Rabin and Benjamin, JJ., concur.